Order entered April 4, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00839-CR

                                 TOREY BOYKIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82130-2012

                                            ORDER
         The Court GRANTS appellant’s April 2, 2014 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within TEN (10) DAYS from the date of this

order.

         We ORDER Ms. Niki Garcia, official court reporter for the 366th Judicial District Court,

to file a copy of Exhibit 8, DVD interview, with the Collin County District Clerk.


                                                      /s/   DAVID EVANS
                                                            JUSTICE